Citation Nr: 1536366	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-06 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of dental trauma, to include missing teeth.

2.  Entitlement to service connection for residuals of dental trauma, to include missing teeth, for compensation purposes.

3.  Entitlement to service connection for residuals of dental trauma, to include missing teeth, for outpatient dental treatment.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran had active service from November 1952 to November 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in September 2012, a statement of the case was issued in December 2013, and a VA Form 9 was received in January 2014.

In May 2015, the Board remanded this claim for additional development.  That development having been completed, the claim is now partially ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to service connection for residuals of dental trauma, to include missing teeth, for compensation and treatment purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for loss of teeth due to combat trauma was decided by the RO in a February 1959 rating decision; the Veteran did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's loss of teeth due to combat trauma received since the February 1959 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1959 rating decision is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. §§ 3.105(a), 20.1103 (2015). 

2.  The evidence received since the February 1959 rating decision is new and material, and the Veteran's claim for service connection for residuals of dental trauma, to include missing teeth, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Residuals of Dental Trauma, to Include Missing Teeth

The Veteran seeks to reopen his previously decided claim for entitlement to service connection for missing teeth.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The record, with respect to this claim, reflects that the RO determined in a February 1959 rating decision that the Veteran was entitled to service connection for teeth 2, 3, 4, 10, 12, 13, 14, 15, 18, 23, 24, 30 and 31, and that teeth 10, 23, and 24 were service connected due to combat trauma.  The Veteran did not complete a timely appeal and subsequently the February 1959 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim may only be opened if new and material evidence is submitted. 

The evidence received since the February 1959 rating decision consists of numerous records and documents.  Among other things, the Veteran has asserted that he entered into combat with a full set of teeth and as a result of an injury during service, he lost all of his teeth.  The Veteran clarified that he is now seeking entitlement to service connection for all of his teeth.  See March 2013 statement.

The Veteran submitted a Disability Benefits Questionnaire completed by his dentist in June 2011.  The dentist indicated that the Veteran was diagnosed with loss of teeth, for reasons other than periodontal disease, and then indicated that the Veteran was missing teeth 1, 2, 4, 5, 10, 13, 14, 14, 20, 24, 25, 29, and 30.

The Board notes that the evidence indicates the Veteran suffered an injury to the mouth during combat and is currently service-connected for a scar, status post shell fragment wound laceration upper and lower lip and dysarthria, status post shell fragment laceration of the lower lip.  See January 1959 and August 2012 rating decisions. 

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran's missing teeth (other than those currently service connected) may have been caused by his in-service combat trauma to the mouth.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of dental trauma, to include missing teeth; to this extent, the appeal is granted.


REMAND

The claim for entitlement to service connection for residuals of dental trauma, to include missing teeth, has been reopened. 

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Veteran is service connected for teeth 2, 3, 4, 10, 12, 13, 14, 15, 18, 23, 24, 30 and 31 and teeth 10, 23, and 24 are service connected due to combat trauma.  See February 1959 rating decision.  The Veteran seeks entitlement to service connection for all other teeth (1, 5, 6, 7, 8, 9, 11, 16, 17, 19, 20, 21, 22, 25, 26, 27, 28, 29, and 32).

As noted in the May 2015 Remand, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disorder for VA disability compensation purposes.  38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150 (setting forth dental disabilities for which compensation is warranted).  The Board notes that the RO instructed the Veteran to contact a VA Medical Center (VAMC) to determine his eligibility for dental treatment.  See February 2013 letter.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  It is unclear from the record whether any action has been taken by VAMC to address that claim.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is remanded to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.  38 C.F.R. § 19.9(b) (2015).

Furthermore, the Board notes that the Veteran was afforded a VA dental examination in June 2012.  The examiner indicated that the Veteran was missing teeth 1, 2, 4, 5, 7, 10, 14, 15, 16, and 17.  No medical opinion was provided regarding the etiology of the Veteran's missing teeth.

The Veteran submitted a private examination, dated June 2011.  The dentist checked off on the report that the Veteran had loss of teeth for reasons other than periodontal disease or other routine dental maladies; however, the dentist noted that the Veteran had advanced periodontal disease.  The dentist indicated that the Veteran was missing teeth 1, 2, 4, 5, 10, 13, 14, 15, 20, 24, 25, 29, and 30.  Under the section asking if the loss of teeth was due to trauma or disease such as osteomyelitis, the dentist indicated no; however, he wrote, "before pt. came to office." 

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Board finds the Veteran should be afforded a new VA examination.  All missing teeth not currently service connected should be identified.  For each missing tooth, the examiner should opine as to whether it is causally or etiologically due to the Veteran's in-service combat dental trauma.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for a VA dental examination.  The complete record, to include the claims file, must be made available to and reviewed by the examiner, and all necessary tests should be performed.  

Thereafter, the examiner must address the following: 

a.  List all current dental diagnoses and specify which teeth are missing.

b.  For each missing tooth, please render an opinion as to whether it is due to bone loss of the body of the maxilla or the mandible due to trauma, such as the Veteran's in-service combat wound to the mouth or disease such as osteomyelitis.  

c.  Please opine as to whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's currently diagnosed dental disorders are a result of service, to include the documented in-service combat wound to the mouth.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion could not be provided.

3.  Adjudicate the claim for service connection for a dental disability for purposes of eligibility for outpatient dental treatment.  The Veteran should be provided notice of any unfavorable outcome, which should include his appellate rights.  

This matter should be returned to the Board if, and only if, there is a timely notice of disagreement followed by a timely substantive appeal.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs 


